—Order, Supreme Court, Bronx County (Bertram Katz, J.), entered April 9, 2001, which denied defendants-appellants’ motion to vacate a judgment of foreclosure and sale and dismiss the action as against them for lack of jurisdiction, unanimously affirmed, without costs.
Appellants’ conclusory claims of improper service are insufficient to rebut the prima facie showing of service made out by the process server’s affidavits (see, Fairmount Funding v Stefansky, 235 AD2d 213, 214; Matter of Nazarian v Monaco Imports, 255 AD2d 265). The claim made in their attorney’s affirmation that they were never served with a 30 day notice to cure, as required by the mortgage, lacks evidentiary value and is thus unavailing (see, Zuckerman v City of New York, 49 NY2d 557, 563). The affidavit of plaintiffs servicing agent setting forth, among other things, when the default occurred and the amount owed upon acceleration satisfied the requirements of CPLR 3215 (f). Concur—Mazzarelli, J.P., Saxe, Sullivan, Wallach and Lerner, JJ.